            R O B I N S O N B R O G L E I N W A N D G R E E N E G E N O V E S E & G L U C K P.C.
                                             875 THIRD AVENUE
                                         NEW YORK, NEW YORK 10022
                                                     (212) 603-6300
                                                   FAX (212) 956-2164


                                               February 17, 2021
                                                                                            Fred B. Ringel
                                                                                            (212) 603-6301
                                                                                            fbr@robinsonbrog.com
VIA ECF
The Honorable Jil Mazer-Marino
United States Bankruptcy Judge
United States Bankruptcy Court EDNY
Conrad B. Duberstein Courthouse
271 Cadman Plaza East
Brooklyn, New York 11201-1800

                  RE:      FMTB BH LLC, Debtor Chapter 11 Case No. 18-42228-jmm

Dear Judge Mazer-Marino:

       We represent the debtor FMTB BH LLC (the “Debtor” or “Purchaser”) in its
chapter 11 bankruptcy case and submit this response to the position statement (the
“Seller’s Position Statement”) filed by 1821 Topping Ave LLC (the “Seller”) [ECF Doc.
No. 131] on February 10, 2021.

       The Seller, without any acknowledgment,1 has changed its position concerning
how much money it is required to return to the Debtor because of its purported
termination of the 1821 Topping Avenue Contract (the “Contract”)2 for the property
located at 1821 Topping Avenue, Bronx, New York (the “Property”). On January 6,
2021, Seller’s counsel filed a letter on the Court’s docket (the “Seller’s January 6th
Letter”) [ECF Doc. No. 125], wherein the Seller indicated its desire to terminate the


1
  In the Debtor’s position statement filed on February 10th [ECF Doc. No. 130], it noted that its position paper
superseded the status report filed on January 6, 2021[ECF Doc. No. 124]. Seller, on the other hand, ignored its prior
contrary position which contradicts not only its status report but, as discussed herein, its position on the four
properties it closed on with the Debtor. There, on identical contract terms, Seller gave the Debtor a credit against
the purchase price for the initial down payment which had been “released” to the Seller and the additional down
payment paid directly to the Seller. Thus, its present position is disingenuous at best and its contradictory treatment
of the down payments on the contracts which closed are wholly unexplained and further undercut the merits of the
position it is now taking.
2
  The Contract is comprised of the following: (i) the Contract of Sale, dated June 19, 2017 (the “Contract of Sale”),
(ii) the Seller’s Rider to Contract, dated June 19, 2017 (the “Rider”), and (iii) the Addendum to Contract, dated
October 4, 2017 (the “Topping Addendum”). A copy of the Contract is attached as Exhibit A to the Debtor’s
February 10, 2021 position statement (the “Debtor’s Position Statement”).


{01090038.DOCX;6 }
Hon. Jil Mazer-Marino
February 17, 2021
Page | 2

Contract by invoking paragraph 7 of the Rider to the Contract.3 To effectuate that
termination, the Seller had to first return all sums paid under the Contract and the net
costs of title examination. In that letter, the Seller contended that the amount to be
returned to the Debtor was $27,880.00 (comprised of the additional $169,000 down
payment per the Addendum4 less the $141,120.00 Seller claims it is owed on account of
section 365(b)(1)(A) cure payment due under the order dated September 30, 2020 [ECF
Doc. No. 87] (the “Assumption Order”).

       The Seller now takes the unsupportable position that it may simultaneously
exercise its right to terminate the Contract, and:

                  (i)      retain the Property valued at no less than $688,888.89 (based on the
                           total contract price); 5
                  (ii)     retain the Debtor’s down payment of $34,444.44 (the “Initial Down
                           Payment”) paid under the Contract of Sale;
                  (iii)    retain the Debtor’s down payment of $169,000 (the “Subsequent
                           Down Payment”) paid under paragraph 5 of the Topping Addendum;
                  (iv)     receive the Debtor’s $141,120 cure payment, notwithstanding that
                           Seller’s purported termination is preventing the Debtor from
                           assuming the Contract and no “Closing Date” will occur under
                           Addendum; and
                  (v)      retain an unknown, unaccounted for amount of income from the
                           Property since the Topping Addendum was executed in October
                           2017.

        The Seller has contorted the meaning of the contract and turned it on its head. If
the Seller has closed, it would have been paid the purchase price of $688,888.89 and the
cure payment of $141,120. But, if it terminates the Contract with this Court’s approval, it
will be much better off since it retains title to the property (worth at least $688,888.89),
plus it claims entitlement to the cure payment of $141,120 and the two down-payments
totaling $203,222.44 for a total consideration of $1,033,453.33 for backing out of the
Contract. Under the Seller’s theory, although it canceled the Contract, it would receive all
of the Contract's benefits and retain its title, while the Debtor receives nothing. Yet the
Debtor is obligated to continue to pay the monthly mortgage interest for the Property of
$3,920.00, presumably indefinitely since the endpoint for the payments, the Closing Date,
will never take place. The Court should not accept such an incredible interpretation of the
Contract.

         To arrive at this absurd result, the Seller (i) alters the terms of the clear and

3
  A copy of the Seller’s January 6th Letter is attached as Exhibit B to the Debtor’s Position Statement.
4
  See Exhibit A to Debtor’s Position Statement, Addendum ¶5.
5
  See Contract of Sale at p. 2 §3.


{01090038.DOCX;6 }
Hon. Jil Mazer-Marino
February 17, 2021
Page | 3

unambiguous Contract to allege that the down payments released to the Seller were
payments for an extension of the closing date and therefore were forfeited by the Debtor
to the Seller upon release, (ii) fails to acknowledge that the down payments released by
the Debtor were to be applied as credits against the Property’s purchase price at closing
and retained their character as “down payments” in the seller’s hands and Seller points to
no language in the Contract supporting their strained interpretation, (iii) asserts that the
Debtor must pay the $141,120 in cure payments, although the Contract will not be
assumed due to Seller’s purported termination of the Contract, and (iv) ignores the
Contract’s merger clause.

         The Seller contends that it is entitled to retain both the $34,444.44 Initial Down
Payment and the $169,000 Subsequent Down Payment “on the grounds that the down
payments were released to [the Seller] as consideration for rescheduling the time of the
essence closing date….” Seller’s Position Statement at p. 8. This contention is contrary
to (i) the terms of the Contract, (ii) the application of these down payments by the parties
at the January 2021 closing of the four properties with identical material6 contract terms
located at 1988 Morris Avenue, 1974 Morris Avenue, 700 Beck Street and 1143 Forest
Avenue (collectively, the “Assumed Properties”), and (iii) the Contract’s merger clause.

        As outlined in detail in the Debtor’s Position Statement, no provision in the clear
and unambiguous Contract provides that the release of the down payments to Seller as
consideration for rescheduling the time of the essence closing date. This fact is bolstered
by the recent closing of the four Assumed Properties in January 2021where the closing
statements for these Assumed Contracts show the two down payments were credits
against the purchase price despite released to the Seller. Seller’s treatment as these down
payments as credits against the purchase price is an admission demonstrating that the
Seller treated these funds as down payments and not payments for an extension of the
closing date. A copy of these four closing statements is attached hereto as Exhibit B.

        What the Seller did concerning the Assumed Contracts that it closed on, as
opposed to its tortured litigation posture on the Topping Avenue Property, the Debtor
submits, should lead the Court to the correct interpretation of this Contract. The Contract
contains a simple symmetry that all real estate sales contracts contain. If the Seller closes,
it gets the purchase price (which includes the two down payments) plus the cure payment
of $141,420. If it terminates, the parties are put back to their original positions. The Seller
retains title to its property but must return all payments made under the Contract (i.e., the

6
  A copy of the four signed addendums to the Assumed Contracts are attached hereto as Exhibit A. The addendums
to the Assumed Contracts and the Topping Addendum are substantially the same, although there are two non-
substantive and immaterial differences between paragraphs 2 and 5 of the addendums in the Assumed Contracts and
the Topping Addendum. First, paragraph 2 of the addendums for 1974 Morris Avenue and 1988 Morris Avenue
refer to the release of a $25,833.33 down payment rather than a $34,444.44 down payment. Second, in the Topping
Addendum, the date in paragraph 5 was changed from October 17, 2017 to October 19, 2019. Neither of these
minor differences impacts the analysis.


{01090038.DOCX;6 }
Hon. Jil Mazer-Marino
February 17, 2021
Page | 4

down payments, whether released or not) and is not entitled to any cure since it prevented
the Debtor from assuming the Contract. The preceding interpretation is the ordinary
reading of the unambiguous Contract, not the tortured and faulty construction urged by
the Seller. Thus, the Initial Down Payment and Subsequent Down payment should be
returned to the Debtor as a condition of its ability to terminate the Contract.

        Seller claims, in support of its contention that it is entitled to retain the down
payments, without any evidentiary basis whatsoever, that on October 4, 2017, the
“Purchaser was already in default of [the] Contract of Sale and therefore had already
forfeited their entitlement to the down payment.” Seller’s Position Statement at p. 2. If
this statement were true, there would have been a provision in the October 4, 2017,
Topping Addendum that the Purchaser was in default and forfeited its entitlement to the
Initial Down Payment. There was no such provision in the Topping Addendum. Were it
correct, at the very least, the Topping Addendum would not have been silent on this
critical $34,444,44 issue.

        Furthermore, the Seller cannot rely on the Topping Addendum's actual language to
support its position. To make its argument, the Seller materially alters paragraph 2 of the
Topping Addendum to insert language that does not exist. Instead of the actual language
of the addendum -- “Purchaser consents to the immediate release of the down payment held by
Seller in the amount of $34,444.44.”-- the Seller alters the language to claim it states “that as
consideration for entering into a new Time of the Essence closing, that the entire down
payment for each Property was to be released to each of the Sellers immediately[.]”
(emphasis added). Seller’s Position Statement at p. 2 at ¶a. The Seller’s change is
materially inconsistent with the Topping Addendum's clear and unambiguous terms. It is
merely fictional and must be rejected.

        Similarly, the Seller alters paragraph 5 of the Topping Addendum to avoid
returning the $169,000 Subsequent Down Payment. Paragraph 5 of the Topping
Addendum provides that “Purchaser agrees to wire to the Seller $169,000 in additional
Down payment to Seller before October 19, 2017.” The Seller Position Statement
invents two alleged separate obligations to try and make an argument for retaining these
funds too: i) the Purchaser is to pay an additional $169,000 to each of the sellers7 to be
applied toward each contract, and (ii) the additional deposit amount should be
immediately released to the sellers rather than depositing the amount in an escrow
account. Seller’s Position Statement at p. 2 at ¶¶ d and e. Although the Debtor agrees
that the $169,000 was wired directly to the Seller, the funds were “an additional down
payment,” and there is no provision in the Topping Addendum that provides that wiring
the $169,000 to the Seller changes its character from a “down payment” to an extension
fee. First, it is absurd that the parties would have agreed to pay a $203,000 fee to extend
7
 Contrary to Seller’s counsel’s summary, the Topping Addendum only refers to the obligations of the Seller and
Purchaser; it does not reference the other sellers or the Assumed Contracts.


{01090038.DOCX;6 }
Hon. Jil Mazer-Marino
February 17, 2021
Page | 5

a $688,000 contract of sale for sixty (60) days. More importantly, If the two down
payments in paragraphs 2 and 5 of the Topping Addendum were meant to be non-
refundable extension fees, the Topping Addendum would have so provided. It did not.

        “It is axiomatic that ‘[w]hen the terms of a written contract are clear and
unambiguous, the intent of the parties must be found within the four corners of the
contract, giving practical interpretation to the language employed and the parties’
reasonable expectations.’” In the Matter of Alfred J. Carracino, 78 A.D.3d 1049 (App.
Div. 2d Dept. 2010); M & R Rockaway, LLC v. SK Rockaway Real Estate Co., LLC, 74
A.D. 3d 759 (App. Div. 2d Dept. 2010); United Mgmt Admin & Marketing Servs, Inc.,
102 A.D.3d 766,767 (App. Div. 2d Dept 2013); cf. Niagara Foods, Inc. v. Ferguson Elec.
Service Co., Inc, 111 A.D. 3d 1374, 1377 (App. Div. 4th Dept. 2013)(‘“Parole evidence -
evidence outside the four corners of the document – is admissible only if the court finds
an ambiguity in the contract.”’). As the Seller seeks to change the provisions in the
Contract by introducing extrinsic evidence, “[t]he question of whether the language of a
contract is clear or ambiguous is a question of law to be decided by the court.” Trustees
of the Bricklayers and Allied Craftworkers, Local 5 New York Retirement, Welfare,
Apprenticeship Training and Journeyman Upgrading and Labor-Management Coalition
Funds v. Charles T. Driscoll Masonry Restoration Co., Inc., 165 F. Supp 2d 502, 510
(S.D.N.Y. 2001) (citation omitted) (“Trustee of Bricklayers”) “Contract language is
ambiguous if it is capable of more than one meaning when viewed objectively by a
reasonably intelligent person who has examined the context of the entire integrated
agreement.” Id. (citation omitted).

        Here, the Rider provides, in pertinent part, that “[i]n the event that Seller chooses
not to remove such violations or if the costs of removal exceed $5,000, Seller shall have
the right to cancel this contract by returning to Purchaser all sums paid hereunder
plus the net cost of title examination….” (emphasis added). Exhibit A to Debtor’s
Position Statement, Rider at ¶7. There is only one objective meaning to this provision –
Seller shall return to Purchaser “all sums paid.” There are no caveats, no exceptions, no
references to other provisions or other agreements between the parties.

       Although the Contract is clear and unambiguous, the Seller seeks to use parole
evidence to support its contention that the down payments made by the Debtor were
released and, as a consequence of being released, they were forfeited in consideration for
extending the October 2, 2017 Time of the Essence Closing to December 18, 2017.
Seller’s Position Statement at p. 3. To modify the Contract to provide what the Seller
hoped it would have provided, but does not, the Seller attempts to use the prior trial
testimony of Debtor’s former real estate counsel Izidor Mikhli, of the Debtor’s former
principal Mr. Joseph Reigler8 and a member of the Seller Rafael Telahun to demonstrate

8
    Seller also tried to introduce deposition testimony of Mr. Reigler.


{01090038.DOCX;6 }
Hon. Jil Mazer-Marino
February 17, 2021
Page | 6

that the down payments were forfeited to it. As discussed below, the testimony does not
remotely stand for this proposition. In any event, this prior testimony should have no
bearing on the Court’s interpretation of the clear and unambiguous Contract. See Trustee
of Bricklayers, 165 F. Supp 2d at 514, fn 6 (deposition testimony was extrinsic evidence
and had no bearing on an unambiguous contract). cf. Heyman v. Commerce and Industry
Ins. Co., 524 f.2d 1317, 1320 (2d Cir. 1975) (“The parties have a right to present oral
testimony or other extrinsic evidence at trial to aid in interpreting a contract whose
provisions are not wholly unambiguous.”)

       For instance, the testimony of Izidor Mikhl, the Debtor’s former real estate
counsel, neither demonstrates that the Debtor forfeited both down payments to the Seller
nor that the down payments lost their character as down payments because they were
released.

       As part of Mr. Mikhli’s testimony, he was asked if the consent to release the down
payment in paragraph 2 was in consideration for extending the time of the essence
closing date. Seller’s Position Statement at p. 4. As an initial matter, the question is
unclear as to which property the question relates to. Notwithstanding that the question is
unclear and is parole evidence, Debtor’s counsel’s response “I would imagine” is
equivocal, not a definitive answer, and does not address the issue as to whether the down
payment was forfeited to the Seller. Even if the question relates to the Topping
Addendum, paragraph 2 refers only to the $34,444.44 Initial Down Payment and not to
the $169,000 Subsequent Down Payment.

       Moreover, if the down payment release were consideration that was forfeited
(which it was not), then the down payments for the Assumed Contracts would not have
been applied as credits against the purchase price of the Assumed Contracts (which they
were).9 All of these questions do nothing more than establishing that the Initial Down
Payment and Subsequent Down Payment were being released to Seller rather than being
held in escrow. More importantly, they are inadmissible extrinsic evidence irrelevant to
the construction of the documents before the Court.

        The Seller also seeks to use the testimony of the Debtor’s former principal Joseph
Reigler to support its contention that the down payments were used as consideration for
extending the time of the essence closing date. This issue was not even before the Court
at the trial. Sellers’ Position Statement at pp. 5-6. Mr. Reigler’s testimony does not
reflect that the down payments are anything other than a contract deposit to be repaid if
the Contract was canceled.

           The Seller seeks to use the self-serving inadmissible hearsay testimony of its

9
    See Exhibit B hereto.


{01090038.DOCX;6 }
Hon. Jil Mazer-Marino
February 17, 2021
Page | 7

principal, Mr. Rafael Telahun, to support its contention that the down payments were
used as consideration for extending the time of the essence closing date. Seller’s Position
Statement at pp 6-7. This extrinsic evidence is not admissible to alter the terms of the
Contract, and even if it was admissible, it did not answer the question as to whether the
down payment was forfeited to the Seller. All Mr. Telahun's testimony supports is that
the two down payments were to be released immediately, a fact which is not in dispute.
His testimony is singularly unhelpful to the issue before this Court, the construction of
the Contract.

         None of the prior testimony outlined in the Seller’s Position Statement supports
the Seller’s contention that the down payments did not retain their character as down
payments in Seller’s hands and were not to be returned to the Purchaser if the Seller
canceled the Contract. Although Seller asserts that the testimony of the Debtor and its
counsel were not disputed on cross-examination, the Seller fails to acknowledge that the
trial issues were different than those currently before the Court. At the prior trial between
the parties, there was no issue of the down payments' character after the funds were paid
to the Seller.

       Moreover, any oral understating that the Seller believes entitled it to the down
payments is inadmissible because the Contract contained a merger clause. Section 28(a)
of the Contract of Sale provides:

                 All prior understandings, agreements, representations and warranties,
                 oral or written, between Seller and Purchaser are merged in this contract;
                 it completely expresses their full agreement and has been entered into
                 after full investigation, neither party relying upon any statement made by
                 anyone else that is not set forth in this contract.

Contract of Sale, ¶28(a), Exhibit A to Debtor’s Position Statement. The Contract of Sale
further provides that it nor any provisions thereof may be “waived, changed, or cancelled
[sic] except in writing.” Contract of Sale, ¶28(b), Exhibit A to Debtor’s Position
Statement. The Topping Addendum also provides that “[a]s hereby amended, the terms of
the Contract are hereby verified and confirmed in all respects.” Topping Addendum, ¶8,
Exhibit A to Debtor’s Position Statement. Thus, all prior understandings, agreements,
representations, or warranties not set forth in the Contract must be excluded.

       A review of the Contract reveals that there is no provision in the Topping
Addendum (or anywhere else in the Contract) where the Debtor (i) was to forfeit its two
contracts deposits if the Seller canceled the Contract and decided not to sell the Property
to the Purchaser, or (ii) released the two down payments as consideration for an extension
of the closing date. If the parties intended that the Debtor was to release the down
payments and thereby forfeit over $200,000, that language would have been included in


{01090038.DOCX;6 }
Hon. Jil Mazer-Marino
February 17, 2021
Page | 8

the Topping Addendum. It was not. Thus, the Topping Addendum does not support the
Seller’s contention that it does not have to return the down payments.

        Finally, the Seller contends that since the Debtor agreed to make the $141,120
cure amount payment, there is no basis for the Debtor not to pay it. Both parties have
crystalized their positions since their status reports were submitted to the Court on
January 6th. Compare Seller’s January 6th Letter (Seller contended that amount to be
returned to Debtor was $27,880) with Seller’s Position Statement (no money is to be
returned to Debtor). After completing its research and being requested by the Court to set
forth its legal position in this position statement, the Debtor determined that it is not
obligated to make the $141,120 cure payments because the Seller terminated the
Contract. The Seller has determined there will be no assumption of the Contract and
closing on the Property. The $141,120 cure payment was to be paid only if the Contract
was assumed under section 365 of the Bankruptcy Code, which is not.

                                    Conclusion

        The Seller’s contention that it is entitled to all of the Contract's benefits and none
of its burdens is an improper and inappropriate reading of the Contract. Seller’s position
that it can cancel the Contract, retain title to the property with a purchase price of
$688,888.89, and also receive the $34,444,44 Initial Down Payment, the $169,000
Subsequent Down Payment, and the $141,120 in cure payments for the Topping Property
is the ultimate “head’s I win, tails you lose” proposition and is inconsistent with
paragraph 7 of the Rider that requires the Seller return to Purchaser “all sums paid
hereunder” to effectively cancel its contractual obligations. It is only after such
repayment to Purchaser that the contract is deemed null and void.10 Seller’s construction
simply turns the contract on its head.

        There is no admissible evidence that the Debtor has forfeited its two down
payments to the Seller. The Court should reject the Seller’s attempt to introduce extrinsic
evidence to construe the Contract in a way that does violence to its clear and
unambiguous meaning. The Debtor respectfully requests that the Court (i) direct the
Seller to pay the $34,444.44 Initial Down Payment and $169,000 Subsequent Down
Payment to the Debtor, (ii) authorize the Debtor to retain the $141,120 in cure payments
because the Property is not being assumed and no closing on the sale of the Property will
occur, (iii) require Seller to pay the Debtor the net cost of title examination, (iv) direct
that the Debtor is no longer required to make monthly payments under the Topping


10
  For the Seller to cancel the Contract, it must first return to Purchaser “all sums paid”
plus title examination costs. No language in the Contract can be construed to mean that
“all sums paid” does not actually mean “all sums paid.”

{01090038.DOCX;6 }
Hon. Jil Mazer-Marino
February 17, 2021
Page | 9

Addendum and the Assumption Order, and (v) grant such other relief as the Court deems
just and proper under these circumstances.

                                              Respectfully submitted,

                                              /s/ Fred B. Ringel

                                              Fred B. Ringel

cc:     Brian Markowitz, Esq. (via email)
        Joseph Zelmanovitz, Esq (via email)




{01090038.DOCX;6 }
EXHIBIT A
Case 1-18-01052-jmm   Doc 9-6   Filed 06/21/18   Entered 06/21/18 19:50:45
Case 1-18-01052-jmm   Doc 9-6   Filed 06/21/18   Entered 06/21/18 19:50:45
Case 1-18-01052-jmm   Doc 9-6   Filed 06/21/18   Entered 06/21/18 19:50:45
Case 1-18-01052-jmm   Doc 9-6   Filed 06/21/18   Entered 06/21/18 19:50:45
Case 1-18-01052-jmm   Doc 9-6   Filed 06/21/18   Entered 06/21/18 19:50:45
Case 1-18-01052-jmm   Doc 9-6   Filed 06/21/18   Entered 06/21/18 19:50:45
Case 1-18-01052-jmm   Doc 9-6   Filed 06/21/18   Entered 06/21/18 19:50:45
Case 1-18-01052-jmm   Doc 9-6   Filed 06/21/18   Entered 06/21/18 19:50:45
EXHIBIT B
                             GOLDSTEIN HALL PLLC
                                  Attorneys at Law
                              80 Broad Street, Suite 303
                                New York, NY 10004

                                Tel: (646) 768-4103
                                Fax: (646) 219-2450


RE:                            770 Beck Street
                               Bronx, New York 10455

DATE OF CLOSING:               January 28, 2021
PLACE OF CLOSING:              BY MAIL
                               RIVERSIDE ABSTRACT LLC, AS ESCROW AGENT

SELLER(S):                     700 Beck Street LLC

ATTORNEY FOR SELLER(S):        Brian Hsu, Esq.
                               Goldstein Hall PLLC

PURCHASER(S):                  FMTB BH LLC

ATTORNEY FOR PURCHASER(S):     Abraham Weisel, Esq.
                               4309 13th Avenue, Suite 200
                               Brooklyn, New York 11219

TITLE COMPANY:                 Riverside Abstract LLC
                               Title #: RANY-27281




                                      Page 1                        Closing Statement
                                              CLOSING STATEMENT

1. AMOUNT DUE TO SELLER:

  Purchase Price                                                                               $688,888.89

  Tax Adjustment:
        Quarterly Payment:                   $855.05                                                $684.04
        Adjustment Period:                   1/1/21              to 3/31/2021   (90 days)
        Number of days:                      72                 at $9.50

  Violations Credit to Seller (See Below)                                                           $504.12

     TOTAL DUE SELLER:                                                                         $690,077.05



2. AMOUNT CREDITED TO PURCHASER:

  Initial Deposit                                                                               $34,444.44
  Additional Deposit                                                                           $169,000.00
  Property Disclosure Condition Credit                                                             $500.00

     TOTAL CREDITS TO PURCHASER:                                                               $203,944.44

  TOTAL DUE TO SELLER                                                                          $486,132.61

  The "Total Due to Seller" will be paid by the following parties as follows:

3. WIRE FROM THE PURCHASER:

  a. Falcon RE19 FundingCo LLC               Mortgage Payoff                                   $449,098.44
  b. Riverside Abstract LLC                  See Below                                          $34,034.17
  c. Goldstein Hall PLLC                     Seller's Legal Fee                                  $3,000.00

  TOTAL                                                                                        $486,132.61




                                                       Page 2                               Closing Statement
                                       BREAKDOWN OF TITLE BILL

               Description                                       Amount

NYC Transfer Tax                                                      $9,816.67
NYS Transfer Tax                                                      $2,756.00
Open Real Estate Taxes                                                $6,525.84
Open Water Charges                                                  $13,500.46
Partial Release of ALR                                                 $195.00
Partial Release of Mortgage                                            $150.00
Payoff Remittance Fee                                                  $250.00

   SUB-TOTAL                                                        $33,193.97

  Violations (with 60% credit to Seller)

DOH Fees                                                                $634.20
Fire Violations                                                         $180.00
Registration Fee                                                         $26.00

   SUB-TOTAL                                                            $840.20

TOTAL                                                                $34,034.17




                                              Page 3             Closing Statement
                              GOLDSTEIN HALL PLLC
                                   Attorneys at Law
                               80 Broad Street, Suite 303
                                 New York, NY 10004

                                  Tel: (646) 768-4103
                                  Fax: (646) 219-2450


RE:                          1988 Morris Avenue
                             Bronx, New York 10455

DATE OF CLOSING:             January 28, 2021
PLACE OF CLOSING:            BY MAIL
                             RIVERSIDE ABSTRACT LLC, AS ESCROW AGENT

SELLER(S):                   1988 Morris Ave LLC

ATTORNEY FOR SELLER(S):      Brian Hsu, Esq.
                             Goldstein Hall PLLC

PURCHASER(S):                FMTB BH LLC

ATTORNEY FOR PURCHASER(S):   Abraham Weisel, Esq.
                             4309 13th Avenue, Suite 200
                             Brooklyn, New York 11219

TITLE COMPANY:               Riverside Abstract LLC
                             Title #: RANY-27281




                                        Page 1                         Closing Statement
                                                   CLOSING STATEMENT

1.   AMOUNT DUE TO SELLER:
     Purchase Price                                                                               $516,666.67

     Mortgage Payments                         10/4/2017        to   10/4/2020                    $106,470.00

     Additional Consideration                                                                       $7,840.00

     October 2020 Mortgage Adjustment:
           Monthly Payment:                    $2,957.50                                            $2,575.89
           Adjustment Period:                  10/5/20           to 10/31/2020
           Number of days:                     27               at $95.40

     November 2020 to December 2020 Mortgage Payment:                                               $5,915.00

     January 2021 Mortgage Adjustment:
            Monthly Payment:                   $2,957.50                                            $1,717.26
            Adjustment Period:                 1/1/21            to 1/18/2021
            Number of days:                    18               at $95.40

     Tax Adjustment:
           Quarterly Payment:                  $827.66                                                $662.13
           Adjustment Period:                  1/1/21            to 3/31/2021      (90 days)
           Number of days:                     72               at $9.20

     Violations Credit to Seller (See Below)                                                           $71.78

        TOTAL DUE SELLER:                                                                         $641,918.72

2.   AMOUNT CREDITED TO PURCHASER:

     Initial Deposit                                                                               $25,833.33
     Additional Deposit                                                                           $169,000.00
     Property Disclosure Condition Credit                                                             $500.00

        TOTAL CREDITS TO PURCHASER:                                                               $195,333.33

     TOTAL DUE TO SELLER                                                                          $446,585.39

     The "Total Due to Seller" will be paid by the following parties as follows:

3.   WIRE FROM THE PURCHASER:

     a. Falcon RE19 FundingCo LLC              Mortgage Payoff                                    $424,248.00
     b. Riverside Abstract LLC                 See Below                                           $19,337.39
     c. Goldstein Hall PLLC                    Seller's Legal Fee                                   $3,000.00

     TOTAL                                                                                        $446,585.39




                                                           Page 2                              Closing Statement
                                         BREAKDOWN OF TITLE BILL

              Description                                            Amount

NYC Transfer Tax                                                        $8,991.42
NYS Transfer Tax                                                        $2,524.00
Open Real Estate Taxes                                                  $6,108.55
Open Water Charges                                                        $898.79
Partial Release of ALR                                                    $195.00
Partial Release of Mortgage                                               $150.00
UCC-3 Recording Fee                                                       $100.00
Payoff Remittance Fee                                                     $250.00

   SUB-TOTAL                                                           $19,217.76

Violations (with 60% credit to Seller)                               Amount

Inspection Fee                                                             $93.63
Registration Fee                                                           $26.00

   SUB-TOTAL                                                              $119.63

TOTAL                                                                  $19,337.39




                                                Page 3             Closing Statement
                             GOLDSTEIN HALL PLLC
                                 Attorneys at Law
                             80 Broad Street, Suite 303
                               New York, NY 10004

                                Tel: (646) 768-4103
                                Fax: (646) 219-2450


RE:                            1143 Forest Avenue
                               Bronx, New York 10455

DATE OF CLOSING:               January 28, 2021
PLACE OF CLOSING:              BY MAIL
                               RIVERSIDE ABSTRACT LLC, AS ESCROW AGENT

SELLER(S):                     1143 Forest Ave LLC

ATTORNEY FOR SELLER(S):        Brian Hsu, Esq.
                               Goldstein Hall PLLC

PURCHASER(S):                  FMTB BH LLC

ATTORNEY FOR PURCHASER(S):     Abraham Weisel, Esq.
                               4309 13th Avenue, Suite 200
                               Brooklyn, New York 11219

TITLE COMPANY:                 Riverside Abstract LLC
                               Title #: RANY-27281




                                      Page 1                         Closing Statement
                                                CLOSING STATEMENT

1.   AMOUNT DUE TO SELLER:

     Purchase Price                                                                              $688,888.89

     Tax Adjustment:
           Quarterly Payment:                   $715.36                                              $572.29
           Adjustment Period:                   1/1/21            to 3/31/2021     (90 days)
           Number of days:                      72               at $7.95

     Violations Credit to Seller (See Below)                                                      $25,054.31

        TOTAL DUE SELLER:                                                                        $714,515.49

2.   AMOUNT CREDITED TO PURCHASER:

     Initial Deposit                                                                              $34,444.44
     Additional Deposit                                                                          $169,000.00
     Property Disclosure Condition Credit                                                            $500.00

        TOTAL CREDITS TO PURCHASER                                                               $203,944.44

     TOTAL DUE TO SELLER                                                                         $510,571.05

     The "Total Due to Seller" will be paid by the following parties as follows:

3.   WIRE FROM THE PURCHASER:

     a. Falcon RE19 FundingCo LLC               Mortgage Payoff                                  $437,104.51
     b. Riverside Abstract LLC                  See Below                                         $70,466.54
     c. Goldstein Hall PLLC                     Seller's Legal Fee                                 $3,000.00

     TOTAL                                                                                       $510,571.05




                                                       Page 2                                  Closing Statement
                                         BREAKDOWN OF TITLE BILL

               Description                                         Amount

NYC Transfer Tax                                                        $9,816.67
NYS Transfer Tax                                                        $2,756.00
Open Real Estate Taxes                                                  $5,133.10
Open Water Charges                                                     $10,308.58
Partial Release of ALR                                                    $195.00
Partial Release of Mortgage                                               $150.00
UCC-3 Recording Fee                                                       $100.00
Payoff Remittance Fee                                                     $250.00

   SUB-TOTAL                                                           $28,709.35

Violations (with 60% credit to Seller)

ECB Violations                                                         $38,988.68
HPD                                                                     $2,742.51
Registration Fee                                                           $26.00

   SUB-TOTAL                                                           $41,757.19

TOTAL                                                                  $70,466.54




                                                Page 3              Closing Statement
                             GOLDSTEIN HALL PLLC
                                 Attorneys at Law
                             80 Broad Street, Suite 303
                               New York, NY 10004

                                Tel: (646) 768-4103
                                Fax: (646) 219-2450


RE:                          1974 Morris Avenue
                             Bronx, New York 10455



DATE OF CLOSING:             January 28, 2021
PLACE OF CLOSING:            BY MAIL
                             RIVERSIDE ABSTRACT LLC, AS ESCROW AGENT

SELLER(S):                   1974 Morris Ave LLC

ATTORNEY FOR SELLER(S):      Brian Hsu, Esq.
                             Goldstein Hall PLLC

PURCHASER(S):                FMTB BH LLC

ATTORNEY FOR PURCHASER(S):   Abraham Weisel, Esq.
                             4309 13th Avenue, Suite 200
                             Brooklyn, New York 11219

TITLE COMPANY:               Riverside Abstract LLC
                             Title #: RANY-27281




                                      Page 1                       Closing Statement
                                               CLOSING STATEMENT

1.   AMOUNT DUE TO SELLER:

     Purchase Price                                                                            $      516,666.67

     Tax Adjustment:
           Quarterly Payment:               $1,052.74                                          $          842.19
           Adjustment Period:               1/1/21                to 3/31/2021     (90 days)
           Number of days:                  72                   at $11.70

        TOTAL DUE SELLER:                                                                      $      517,508.86

2.   AMOUNT CREDITED TO PURCHASER:

     Initial Deposit                                                                           $       25,833.33
     Additional Deposit                                                                        $      169,000.00
     Property Disclosure Condition Credit                                                      $          500.00

        TOTAL CREDITS TO PURCHASER:                                                            $      195,333.33

     TOTAL DUE TO SELLER                                                                       $      322,175.53

     The "Total Due to Seller" will be paid by the following parties as follows:

3.   WIRE FROM THE PURCHASER:

     Falcon RE19 FundingCo LLC              Mortgage Payoff                                    $      293,377.83
     Riverside Abstract LLC                 See Below                                          $       25,797.70
     Goldstein Hall PLLC                    Seller's Legal Fee                                 $        3,000.00

     TOTAL                                                                                     $      322,175.53




                                                        Page 2                                     Closing Statement
                              BREAKDOWN OF TITLE BILL

             Description                                    Amount

NYC Transfer Tax                                        $         7,362.50
NYS Transfer Tax                                        $         2,068.00
Open Real Estate Taxes                                  $         6,676.20
Open Water Charges                                      $         8,996.00
Partial Release of ALR                                  $           195.00
Partial Release of Mortgage                             $           150.00
UCC-3 Recording Fee                                     $           100.00
Payoff Remittance Fee                                   $           250.00

TOTAL                                                            $25,797.70




                                     Page 3                  Closing Statement
